                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

TERNECIA D. WILSON,                               )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )   CIV. ACT. NO. 1:19-cv-137-ECM
                                                  )              (WO)
RON WILSON, et al.,                               )
                                                  )
       Defendants.                                )

                          MEMORANDUM OPINION and ORDER

       Now pending before the court is the Report and Recommendation of the Magistrate

Judge (doc. 12) which recommends that this case be dismissed prior to service of process

in accordance with 28 U.S.C. § 1915(e)(2)(B)(ii). On March 19, 2020, the Plaintiff filed

objections to the Recommendation. (Doc. 13). The Court has carefully reviewed the

record in this case, including the Magistrate Judge’s Report and Recommendation, and the

Plaintiff’s objections. See 28 U.S.C. § 636(b).

       When a party objects to a Magistrate Judge’s Report and Recommendation, the

district court must review the disputed portions de novo. 28 U.S.C. § 636(b)(1). The

district court “may accept, reject, or modify the recommended disposition; receive further

evidence; or resubmit the matter to the magistrate judge with instructions.” F ED.R.CIV.P.

72(b)(3). De novo review requires that the district court independently consider factual

issues based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ., 896 F.2d 507,

513 (11th Cir. 1990). See also United States v. Gopie, 347 F. App’x 495, 499 n.1 (11th Cir.

2009). However, objections to the Magistrate Judge’s Report and Recommendation must
be sufficiently specific in order to warrant de novo review. See Macort v. Prem, Inc., 208

F. App’x 781, 783-85 (11th Cir. 2006). Otherwise, a Report and Recommendation is

reviewed for clear error. Id.

       The Court has reviewed the Plaintiff’s objections which largely mirror her

complaint as amended, and she has not identified any factual or legal bases for her

objections to the Magistrate Judge's Recommendation. Her objections to the Report and

Recommendation lack specificity and fail to state any basis for her objections. Reviewing

the Report and Recommendation for clear error, the Court concludes that the record

supports the Magistrate Judge's findings and conclusions of law. Accordingly, for the

reasons as stated and for good cause, it is

       ORDERED as follows:

       1.     The Plaintiff’s objections (doc. 13) are OVERRULED;

       2.     The Recommendation of the Magistrate Judge (doc. 12) is ADOPTED; and

       3.     This matter is DISMISSED prior to service of process in accordance with 28

U.S.C. § 1915(e)(2)(b).

       A final judgment will be entered.

       DONE this 30th day of March, 2020.


                             /s/ Emily C. Marks
                            EMILY C. MARKS
                            CHIEF UNITED STATES DISTRICT JUDGE
